Citation Nr: 9928623	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Boise, Idaho, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The Board recognizes that this case was remanded to the RO in 
August 1997 in order to clarify the veteran's request for a 
hearing before a member of the Board.  The veteran had not 
responded to a letter from the RO requesting such 
clarification in May 1997.  The claims file contains a letter 
dated in September 1997 that reflects that the veteran was 
placed on the Travel Board hearing list.  He was notified 
that his name would remain on the list absent a withdrawal of 
such request.  That letter was mailed to the veteran at a 
11831 SE address, consistent with the address previously used 
by the veteran and there is no indication that such 
correspondence was returned as undeliverable.  Moreover, in 
October 1997, the veteran contacted the RO to request a copy 
of the Board's August 1997 remand; the Report of Contact 
shows the veteran's address at that time as 11831 SE.  
Despite such, subsequent correspondence from the RO, to 
include further clarification letters, are addressed to a 
different address; the origin of such address is unclear and 
those letters were returned as undeliverable.  In any case, 
the RO did advise the veteran that he would remain on the 
Travel Board list; there is no indication that he was ever 
scheduled for a Travel Board hearing in connection with his 
case, nor is there evidence that he withdrew such request or 
otherwise no longer desires such hearing.  A hearing on 
appeal will be granted if requested by the veteran.  See 
38 C.F.R. § 20.700 (1998).  Thus, remand to afford the 
veteran a Travel Board hearing is indicated in this case.

The Board further notes that during the pendency of this 
appeal, the veteran has changed representation from The 
American Legion to Disabled American Veterans.  As such, the 
RO should ensure that the veteran's proper representative is 
notified of any actions or determinations in the case and 
afforded the appropriate opportunity to review the file and 
present argument or evidence on the veteran's behalf.

Accordingly, this case is returned for the following:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board, and notify both the veteran and 
his representative, Disabled American 
Veterans, of the date, time and place of 
the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


